     Case 6:18-cv-01351-JWB-GEB Document 138 Filed 03/04/21 Page 1 of 21




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS

STAN LABER,                                         )
                                                    )
                      Plaintiff,                    )
                                                    )
v.                                                  )     Case No. 18-1351-JWB-GEB
                                                    )
UNITED STATES DEPARTMENT                            )
OF DEFENSE,                                         )
                                                    )
                      Defendant.                    )
                                                    )

                          MEMORANDUM AND ORDER
                 ON PLAINTIFF’S MOTION TO AMEND COMPLAINT

       On February 22, 2021, the Court conducted a motion and discovery hearing. After

reviewing all submitted briefing and hearing arguments, the Court orally entered orders on

the pending discovery motions. (See Order, ECF No. 133; Mem. and Order, ECF No. 137.)

Although argument was also heard on Plaintiff’s motion to amend the complaint (ECF No.

122), the motion was taken under advisement and is addressed separately herein.

I.     Background1

       The background of this case was thoroughly addressed in the most recent opinion

(ECF No. 137) and will not be repeated here. Summarily, this is an employment action

where Plaintiff Stan Laber contends he applied for numerous positions with Defendant

through the Defense Contract Management Agency (“DCMA”) in 2014 and 2015 but he


1
  Unless otherwise indicated, the information recited in this section is taken from the Complaint
(ECF No. 1), Amended Complaint (ECF No. 15), Answers (ECF No. 14, 18), and the briefing
surrounding the pending motion to amend (ECF No. 122, 125, 127). This background information
should not be construed as judicial findings or factual determinations.
                                               1
    Case 6:18-cv-01351-JWB-GEB Document 138 Filed 03/04/21 Page 2 of 21




was not offered employment. Plaintiff, proceeding pro se, brought 31 discrete failure-to-

hire claims in his original Complaint. He brings claims alleging age, sex, and religious

discrimination and retaliation in violation of Title VII, 42 U.S.C. § 2000e, and the Age

Discrimination in Employment Act. Twenty-five of those claims remain after early

dispositive motion practice and stipulation.

       Plaintiff filed this case more than two years ago on December 26, 2018. Since then,

the undersigned entered three phased scheduling orders. The Phase I Scheduling Order

(ECF No. 30, Aug. 30, 2019) focused on discovery generally limited to those claims for

which Defendant planned to file an early dispositive motion. The Phase II Scheduling

Order (ECF No. 60, Mar. 26, 2020) focused on written discovery, establishing a September

15, 2020 deadline for written discovery and setting a status conference to discuss a later

deposition schedule. The currently operative Phase III Scheduling Order (ECF No. 100)

was entered September 16, 2020 and focuses on completion of written discovery and fact

depositions. Fact depositions are to be completed by April 16, 2021.

       Since the inception of this lawsuit, the undersigned has held 12 conferences to

discuss scheduling, status, motions and discovery disputes.2 Following the November 10,

2020 conference, multiple discovery motions were filed (ECF Nos. 110, 114, 116), as well

as Plaintiff’s motion to amend his complaint. (ECF No. 122.) The discovery motions were




2
  See Order, ECF No. 13 (Mar. 18, 2019); Min. Entry, ECF No. 29 (Aug. 27, 2019); Order, ECF
No. 51 (Jan. 22, 2020); Order, ECF No. 57 (Mar. 10, 2020); ECF No. 59 (Mar. 25, 2020); Order,
ECF No. 67 (May 20, 2020); Order, ECF No. 75 (July 2, 2020); Order, ECF No. 86 (Aug. 13,
2020); ECF No. 99 (Sept. 16, 2020); Order, ECF No. 106 (Nov. 10, 2020); Order, ECF No. 133
(Feb. 22, 20201); Min. Entry, ECF No. 136 (Mar. 4, 2021).
                                               2
      Case 6:18-cv-01351-JWB-GEB Document 138 Filed 03/04/21 Page 3 of 21




decided by separate order (ECF No. 137) and the Court now addresses the amendment of

the Complaint.

II.    Plaintiff’s Motion to Amend the Complaint (ECF No. 122)

       Since the filing of this case, Plaintiff amended his complaint as a matter of course

on May 10, 2019. (Am. Compl., ECF No. 15). Plaintiff’s Amended Complaint includes 31

separate charges for vacancies for which he applied and was not hired. (Id.)

       Although motions for leave to amend the pleadings are generally set to occur within

eight weeks of the scheduling conference, this case has not progressed in the usual fashion,

given the number of claims by Plaintiff as a pro se party, and the resulting phased

scheduling. As such, there has not been a deadline established for motions to amend the

pleadings.

       A.        Parties’ Positions

                 1.    Plaintiff’s Arguments

       Plaintiff proposes to add a single new charge to his Complaint, “Charge 32.”

Plaintiff contends his proposed amendment relates to Defendant’s discovery responses

regarding Plaintiff’s current Charge 12. Plaintiff notes on October 13, 2020, Defendant

“revealed for the first time that Plaintiff was found to be a top candidate for a [separate]

GS-1101-11 vacancy” but referred to the vacancy as one “not at issue in this lawsuit.” (ECF

No. 122 at 2.)

       Defendant’s response to Plaintiff’s First Set of Phase II Interrogatories, Interrog.

#112 notes Plaintiff was not a top candidate for the opening in Charge 12, but the same

selecting official did choose Plaintiff as a top candidate for a different position that same

                                               3
    Case 6:18-cv-01351-JWB-GEB Document 138 Filed 03/04/21 Page 4 of 21




month. “The competition for the vacancy identified in Charge 12 was stronger than

Plaintiff’s competition for the other . . . position for which Gregory Russell also served as

the Selecting Official.” (Id.) After Plaintiff communicated with defense counsel following

the discovery response, Defendant provided him the vacancy/position number of the other

position and Plaintiff discovered he had never received notice—or he believed he had not—

regarding the outcome of the second application.

       It appears although Plaintiff interviewed for the other position, he got inconsistent

information regarding the status of his applications and his communications with Mr.

Russell, the selection official on both applications. Charge 12 of his operative complaint is

a combination of allegations which conflate the two applications he submitted the same

month to the same location in Palmdale, California, and the activity following the two

applications. Plaintiff explains the “proposed new Charge 32 is derived by separating

related portions out from Charge 12 and establishing the same as a separate charge.” (ECF

No. 122 at 3.) Plaintiff’s original and proposed charges read as follows:

       [Original] Charge 12 Vacancy Number SWH814EHA4415191286045

       287. On or about December 25, 2014, Plaintiff submitted his application for
       this GS-1102-11 Contract Specialist position in Palmdale, CA.

       288. On or about June 18, 2015, he was notified that the selecting official
       Bridget Guillory or Gregory Russell [Russell] did not select him.

       289. Plaintiff was deemed one of the best qualified, referred, and
       interviewed.

       290. The investigator reported that she and the witnesses were unclear to why
       certain candidates were interviewed and others were not interviewed:



                                             4
    Case 6:18-cv-01351-JWB-GEB Document 138 Filed 03/04/21 Page 5 of 21




             “Bridget Guillory was named as the selecting official but she
             explained that Gregory Russell, who is no longer with the Agency,
             was the selecting official. Due to Mr. Russell’s departure from the
             Agency, it is unclear why certain candidates were chosen for
             interviews while others were not.”

      291. Neither Bridget Guillory nor any panelist was able to explain why
      Plaintiff was rated the highest of the 34 applicants but was not allegedly
      interviewed.

      292. Plaintiff attested that he received an interview but doesn't recall the
      names of the interviewers.

      293. After Plaintiff was interviewed, Russell called Plaintiff to tell him that
      he [Plaintiff] did extremely well in the interview and that he [Russell]
      intended to hire him.

      294. Russell advised Plaintiff to expect a call from the HR office to formally
      offer the position.

      295. Plaintiff was never offered the position.

      296. On faith and belief, Plaintiff maintains that Russell became aware of
      Plaintiff's protected activities or claimed bases and did not select him because
      of that knowledge or bases.

Plaintiff now wishes to amend his Charge 12 as follows, and add a Charge 32:

      [Amended] Charge 12 Vacancy Number SWH814EHA4415191286045

      287. On or about December 25, 2014, Plaintiff submitted his application for
      this GS-1102-11 Contract Specialist position in Palmdale, CA.

      288. On or about June 18, 2015, he was notified that the selecting official
      Bridget Guillory or Gregory Russell [Russell] did not select him.

      289. Plaintiff was deemed one of the best qualified, referred, and
      interviewed.

      290. The investigator reported that she and the witnesses were unclear to why
      certain candidates were interviewed and others were not interviewed:



                                             5
     Case 6:18-cv-01351-JWB-GEB Document 138 Filed 03/04/21 Page 6 of 21




               "Bridget Guillory was named as the selecting official but she
               explained that Gregory Russell, who is no longer with the Agency,
               was the selecting official. Due to Mr. Russell’s departure from the
               Agency, it is unclear why certain candidates were chosen for
               interviews while others were not."

       291. Neither Bridget Guillory nor any panelist was able to explain why
       Plaintiff was rated the highest of the 34 applicants but was not allegedly
       interviewed.

       292. [space reserved]3

       293. [space reserved]

       294. [space reserved]

       295. Plaintiff was never offered the position.

       296. On faith and belief, Plaintiff maintains that Russell became aware of
       Plaintiff’s protected activities or claimed bases and did not select him
       because of that knowledge or bases.

       [Proposed] Charge 32 Vacancy Number SWH814EHA439681128478

       457. On or about January 04, 2015, Plaintiff submitted his application for
       this GS-1102-11 vacancy in Palmdale, CA.

       458. Plaintiff attested that he received an interview but doesn’t recall the
       names of the interviewers.4

       459. After Plaintiff was interviewed, Russell called Plaintiff to tell him that
       he [Plaintiff] did extremely well in the interview and that he [Russell]
       intended to hire him.

       460. Russell advised Plaintiff to expect a call from the HR office to formally
       offer the position.

       461. Plaintiff was never offered the position.

3
  Court Note: Plaintiff removed the interview allegations and allegations regarding his discussions
with Mr. Russell in lines 292, 293, and 294 from Charge 12 and moved the allegations to Charge
32 as noted in lines 458, 459, and 460.
4
  See supra note 3.
                                                6
     Case 6:18-cv-01351-JWB-GEB Document 138 Filed 03/04/21 Page 7 of 21




       462. On faith and belief, Plaintiff maintains that Russell became aware of
       Plaintiff's protected activities or claimed bases and did not select him because
       of that knowledge or bases.

       Plaintiff contends Defendant has had ample notice regarding the Charge 32 position,

and the agency simply never notified him of the result of his application, and/or he was

confused regarding the status of the two applications. Aside from the revisions to Charge

12 and the addition of Charge 32, Plaintiff seeks no other revisions to the Complaint.

Plaintiff contends “during the entire administrative process, Plaintiff and the investigator

were led to believe that the events reported in the proposed new Charge 32 took place under

Charge 12 as a single vacancy and not two different vacancies. It wasn’t until after detailed

discovery that Plaintiff learned” what had actually happened. (ECF No. 122 at 6.)

       Plaintiff argues the amendment is not futile because the facts remain unchanged—

it is “still the same nonselection which involved the same selecting officials at the same

time for the same position at the same location as the original complaint.” He also contends

no party is prejudiced because no material facts are changed, but rather clarified. He

maintains Defendant is not prejudiced because there is no need for additional discovery, so

there will be no increased costs or time required for the amendment.

       If there is any cost or delay, Plaintiff argues Defendant should bear those, because

it was Defendant’s “defective and incomplete administrative record that caused the error

and its behavior following the complaint that allowed [Plaintiff’s misunderstanding] to

persist.” (ECF No. 122 at 7.) Defendant knew or should have known that “the severe and

obvious discrepancies in the administrative record indicated that two different vacancy

authorities existed.” (Id.)

                                              7
     Case 6:18-cv-01351-JWB-GEB Document 138 Filed 03/04/21 Page 8 of 21




              2.      Defendant’s Arguments

       Defendant argues the motion should be denied because 1) Plaintiff failed to exhaust

this claim with the DCMA Equal Employment Opportunity office (“DCMA EEO” or

“EEO”) so the claim is futile; 2) Plaintiff does not adequately explain his undue delay in

seeking amendment; and 3) the amendment is prejudicial to Defendant. Defendant

contends it must conduct written discovery on the claim after this case is now over two

years old, and information regarding this claim, which would have occurred in 2015, may

no longer be available. (ECF No. 125 at 1-2.)

       Defendant’s Response clarifies the underlying facts as follows:

       Plaintiff applied for two positions in Palmdale, CA, one purportedly in
       December 2014 (Charge 12), and another in January 2015 (proposed Charge
       32). Plaintiff received only one interview—for the Job Opportunity
       Announcement identified in proposed Charge 32. [During the pre-suit
       administrative investigation,] Plaintiff sought to amend his EEO Complaint
       to add the position underlying Charge 12. He did not seek to add the position
       underlying proposed Charge 32. The administrative investigation repeatedly
       revealed that Plaintiff had not been interviewed for the Job Opportunity
       Announcement underlying Charge 12. . . . Plaintiff knew he applied for two
       positions and knew he only received one interview. Plaintiff had the
       information available to identify any mistake he made in identifying the
       positions he applied for in 2015 when he received the record of investigation,
       which included declarations stating that Plaintiff was not interviewed for
       Charge 12, and the Final Agency Decision [dated 11/30/15], which
       concluded the same.

(ECF No. 125 at 2, internal citations omitted.)5




5
 Defendant explains how job postings are identified. “Each job posting in USAJobs is identified
by a different Job Opportunity Announcement (“JOA”) identifier. Here, these identifiers typically
begin with “SWH” and are a combination of letters and numbers, typically 21-23 digits in length.”
(ECF No. 125, n.1.) Plaintiff’s Charge 12 of his Amended Complaint references Vacancy Number
SWH814EHA4415191286045, applied for December 25, 2014, located in Palmdale, CA. (Id. at
                                               8
    Case 6:18-cv-01351-JWB-GEB Document 138 Filed 03/04/21 Page 9 of 21




       Defendant argues Plaintiff’s delay in investigating any confusion regarding these

two applications does not justify his untimely motion. And, even if Plaintiff did not

discover his error until Defendant responded to discovery on September 4, 2020, he still

waited over three months—to December 28, 2020—to file a motion to amend, while

comprehensive discovery was taking place. (Id. at 11.)

       Defendant also contends it tried to obtain records from the USAStaffing Legacy

database regarding the Charge 32 vacancy but the records on the vacancy have been purged

from the database. This lack of records could prejudice Defendant’s ability to defend

Plaintiff’s proposed claim. Additionally, because Defendant was not on notice this vacancy

was at issue, the DCMA EEO office did not investigate “while witness recollections were

fresh or gather documents relevant to the claim at the administrative level”—all of which

Defendant argues is prejudicial. (Id. at 13.)

       B.     Legal Standard

       The Rule 15 standard for permitting a party to amend his or her pleading is well-

established. In cases such as this where the time to amend as a matter of course has passed,

without the opposing party’s consent a party may amend its pleading only by leave of court

under Rule 15(a)(2).




5, 7.) The proposed Charge 32 relates to Vacancy Number SWH814EHA439681128478, applied
for on January 4, 2015, also located in Palmdale, CA. (Id. at 4.)
                                                9
    Case 6:18-cv-01351-JWB-GEB Document 138 Filed 03/04/21 Page 10 of 21




       Rule 15(a)(2) provides leave “shall be freely given when justice so requires,” and

the decision to allow an amendment is within the sound discretion of the court.6 The court

considers a number of factors in deciding whether to allow an amendment, including

timeliness, prejudice to the other party, bad faith, and futility of amendment.7 In exercising

its discretion, the court must be “mindful of the spirit of the federal rules of civil procedure

to encourage decisions on the merits rather than on mere technicalities.”8 The Tenth Circuit

acknowledged Rule 15 is intended “to provide litigants ‘the maximum opportunity for each

claim to be decided on its merits rather than on procedural niceties,’”9 especially in the

absence of bad faith by an offending party or prejudice to a non-moving party.10

       When a proposed amendment is offered after the deadline to amend pleadings has

passed, Fed. R. Civ. P. 16(b)(4) is implicated, because the schedule itself is affected. Rule

16(b)(4) provides a “schedule may be modified only for good cause and with the judge’s

consent.” However, in this case, there is no scheduling order deadline for amending the

pleadings, so Rule 16 does not apply in this circumstance, even though this motion comes

later in the case. Neither party makes Rule 16 “good cause” arguments.


6
  See J. Vangel Elec., Inc. v. Sugar Creek Packing Co., No. 11–2112–EFM, 2012 WL 5995283, at
*2 (D. Kan. Nov. 30, 2012) (citing Panis v. Mission Hills Bank, 60 F.3d 1486, 1494 (10th Cir.
1995)).
7
  Minter v. Prime Equip. Co., 451 F.3d 1196, 1204 (10th Cir. 2006) (quoting Foman v. Davis, 371
U.S. 178, 182 (1962)); see also Monge v. St. Francis Health Ctr., Inc., No. 12–2269–EFM-JPO,
2013 WL 328957, at *2 (D. Kan. Jan. 10, 2013), report and recommendation adopted, 2013 WL
328986 (D. Kan. Jan. 29, 2013).
8
  Hinkle v. Mid-Continent Cas. Co., No. 11–2652–JTM-KMH, 2012 WL 2581000, at *1 (D. Kan.
July 3, 2012) (citing Koch v. Koch Indus., 127 F.R.D. 206, 209 (D. Kan. 1989)).
9
  Carefusion 213, 2010 WL 4004874, at *4 (citing Minter, 451 F.3d at 1204) (quoting Hardin v.
Manitowoc–Forsythe Corp., 691 F.2d 449, 456 (10th Cir. 1982)).
10
   See AK Steel Corp. v. PAC Operating Ltd. P'ship, No. 15-9260-CM-GEB, 2016 WL 6163832,
at *4 (D. Kan. Oct. 24, 2016) (collecting cases; internal citations omitted).
                                              10
     Case 6:18-cv-01351-JWB-GEB Document 138 Filed 03/04/21 Page 11 of 21




       C.       Discussion

       Each Rule 15 factor is addressed in turn.

                1.    Timeliness

       Because there was no formal deadline to file a motion to amend the pleadings,

Plaintiff is not required to demonstrate good cause under Rule 16. But this is not the only

question regarding timeliness. “Denial of leave to amend is appropriate ‘when the party

filing the motion has no adequate explanation for the delay.’”11 “Where the party seeking

amendment knows or should have known of the facts upon which the proposed amendment

is based but fails to include them in the original complaint, the motion to amend is subject

to denial.”12

       The question before the Court is whether Plaintiff knew or should have known of

the facts on which his proposed Charge 32 are based and should have asserted them nearly

two years ago when he filed his Amended Complaint. Plaintiff knew he applied for two

jobs in Palmdale and interviewed for one, yet the DCMA EEO investigation noted he had

not been interviewed. Plaintiff received the Final Agency Decision of the DCMA EEO

administrative investigation on November 30, 2015. (ECF No. 127-4, sealed.) A review of

Defendant’s sealed exhibits (ECF No. 127)—which contain 256 pages of EEO reports and

declarations from hiring officials—shows Plaintiff did not separately include the new

Charge 32 in his EEO complaint, supporting his contention he was confused or mistaken


11
   Minter v. Prime Equip. Co., 451 F.3d 1196, 1206 (10th Cir. 2006) (internal citation omitted).
12
   Curtis v. Bd. of Cty. Comm'rs of Clay County, Kan., 12-4028-JTM-KMH, 2012 WL 3984473,
at *1 (D. Kan. Sept. 11, 2012) (quoting Las Vegas Ice & Storage Co. v. Far West Bank, 893 F .2d
1182, 1185 (10th Cir. 1990) (other internal citations omitted)).
                                              11
     Case 6:18-cv-01351-JWB-GEB Document 138 Filed 03/04/21 Page 12 of 21




about the status of his Palmdale applications. However, those same records repeatedly state

Plaintiff was not interviewed for Charge 12, the Palmdale position for which he did pursue

a complaint. Even if he was confused, Defendant argues Plaintiff has not explained why

he delayed in investigating his confusion and the information was before him, even if he

simply was mistaken.

       But Plaintiff is proceeding pro se, and although this expansive lawsuit is a creature

of his own choosing, he is pursuing a number of claims simultaneously. As a pro se party,

he must be provided some leniency and is “to be given reasonable opportunity to remedy

the defects in [his] pleadings.”13 As shown above, the allegations Plaintiff presents in his

proposed amendment are, in significant part, restructured from prior allegations, which also

supports his contention of confusion and lessens any burden imposed by amendment.

       Although he might have suspected something was amiss due to Defendant’s

repeated denials of an interview on Charge 12, a hallmark of this lawsuit and the repeated

disputes since its inception has been a lack of trust between the parties. The Court perceives

this lack of trust as significant factor underlying Plaintiff’s mistake regarding

how/when/why the single interview occurred.

       Defendant argues even if the Court permits Plaintiff leniency regarding his

confusion, Plaintiff still inexplicably waited 16 weeks after Defendant served its discovery

responses on September 4, 2020 to seek amendment on December 28, 2020. But as

previously noted, this case is complex—not necessarily in the legal analysis required but


13
  Hall v. Bellmon, 935 F.2d 1106, 1110 n.3 (10th Cir. 1991) (citing Reynoldson v. Shillinger, 907
F.2d 124, 126 (10th Cir.1990); Jaxon v. Circle K Corp., 773 F.2d 1138, 1140 (10th Cir.1985).
                                               12
     Case 6:18-cv-01351-JWB-GEB Document 138 Filed 03/04/21 Page 13 of 21




in the sheer amount of discovery necessary as a result of the number of claims and agencies

involved. In fact, Defendant assembled a team of individuals to assist it in completing

discovery (see Mem. & Order, ECF No. 137) but Plaintiff proceeds pro se and it likely took

him considerable time to review the voluminous discovery, even if he received the very

volume he requested. Given the complexity of the case, the Court would give similar

consideration to any party facing such inequities. And, the nature of discovery is such that

written discovery is often the time when new information is uncovered.

       In consideration of the above, the Court finds the timing of Plaintiff’s request not

unreasonable given all circumstances discussed herein.

              2.      Bad Faith

       The parties do not argue bad faith, and there is no evidence of bad faith. The Court

finds this factor neutral to the analysis.

              3.      Prejudice to Defendant

       As the party opposing the amendment, Defendant bears the burden to demonstrate

undue prejudice within the meaning of Rule 15.14 Under Rule 15, “undue prejudice” means

“undue difficulty in prosecuting or defending a lawsuit as a result of a change of tactics or

theories on the part of the movant.”15 While any amendment invariably causes some




14
  Carefusion 213, 2010 WL 4004874, at *4 (internal citations omitted).
15
  Id. (citing U.S. v. Sturdevant, No. 07–2233–KHV–DJW, 2008 WL 4198598, at *3 (D. Kan.
Sept. 11, 2008) (citing Minter, 451 F.3d at 1208; Jones v. Wildgen, 349 F. Supp. 2d 1358, 1361
(D. Kan. 2004))).
                                             13
     Case 6:18-cv-01351-JWB-GEB Document 138 Filed 03/04/21 Page 14 of 21




“practical prejudice,” undue prejudice means that the amendment “would work an injustice

to the defendant.”16

       Plaintiff’s motion and his arguments during the February 22 hearing suggest no

additional discovery is necessary on his part. Defendant, on the other hand, claims it

requires additional discovery and some information, including electronic discovery and

witness testimony, may be destroyed or no longer available due to the age of the claim.

Defendant argues it conducted discovery only specific to the claim in Charge 12, and no

discovery specific to proposed Charge 32. It contends it cannot access records regarding

this vacancy from the USAStaffing database and may not be able to prove the date Plaintiff

was noticed of his nonselection on this vacancy. (ECF No. 125 at 12-13.)

       However, it seems at least some discovery the parties already possess will be

applicable to this claim. Even if Defendant will need to conduct previously unrequested

discovery on the selection panel members for the Charge 32 opening, Defendant indicated

it previously searched the selecting officials’ emails applicable to Charge 32,17 because the

timing and location of the two job openings and the selecting officials were substantially

similar, if not the same. And, if Plaintiff did not exhaust his claims, for example—Charge

32’s absence from the DCMA EEO record will be borne out from the discovery already

produced.




16
 Id. (citing Sturdevant, 2008 WL 4198598, at *3; other internal citations omitted).
17
  The February 22, 2021 conference was recorded and Defendant has requested a transcript.
However, the transcript is not yet complete. (Zoom recording maintained in Chambers’ file).
                                             14
       Case 6:18-cv-01351-JWB-GEB Document 138 Filed 03/04/21 Page 15 of 21




          Although Plaintiff should have been aware of some confusion regarding his

Palmdale applications, Defendant should likewise have been on notice something was

amiss with the two convoluted applications. Plaintiff repeatedly claimed he was

interviewed, and Defendant repeatedly insisted he was not. Though it is incumbent on

Plaintiff—and not Defendant or this Court—to draft his claims, Defendant cannot claim to

have been caught completely unaware.

          Defendant relies on the 2000 District of Kansas case, Stieinert v. The Winn Group,18

to argue “requiring the defendants to defend entirely new causes of action at an advanced

stated of litigation [is] prejudicial.” (ECF No. 125 at 12.) But the facts in Stienert are

distinguishable. In Steinert, the Plaintiff was seeking to “assert four new claims against

the current defendants and ten against the proposed new defendants.”19 Here, Plaintiff does

not seek to add parties, and this single proposed claim is not “entirely new” because the

amendment is actually a clarification of the confusion of two claims in the Amended

Complaint. And, despite the age of this case, this matter is still in the fact discovery phase

and not quite to an “advanced stage of litigation.”

          Discovery necessary to this single claim appears minimal, and fact discovery is

ongoing. Discussions during the February 22 hearing revealed Plaintiff will be deposed

again, regardless of whether this claim was added. Although the Court informed the parties

written discovery is concluded and this matter must move forward (see Mem. & order, ECF




18
     Steinert v. The Winn Group, Inc., 190 F.R.D. 680, 683 (D. Kan. 2000).
19
     Id.
                                                 15
     Case 6:18-cv-01351-JWB-GEB Document 138 Filed 03/04/21 Page 16 of 21




No. 137), the Court will permit Defendant some leniency for additional written discovery

if necessary on this new claim.

       There is no doubt Defendant will bear some practical prejudice as a result of this

amendment. However, the Court does not find this prejudice rises to the level of “undue”

prejudice, given the existing discovery, relationship of the amendment to the earlier claims

and the ongoing fact discovery. Although prejudice to the opposing party is generally

considered the “most important”20 factor; it is but one factor the Court must consider, and

the Court finds prejudice under these circumstances does not bar the amendment.

               4.     Futility

       As the party opposing amendment, Defendant bears the burden of establishing its

futility.21 “A proposed amendment is futile if the complaint, as amended, would be subject

to dismissal.”22 The proposed pleading is then analyzed using the same standard as a

motion to dismiss under Fed. R. Civ. P. 12(b)(6). When utilizing this standard, “the court

must accept as true all well-pleaded factual allegations and view them in the light most

favorable to the pleading party.”23 Only if the court finds “the proposed claims do not



20
   Layne Christensen Co. v. Bro-Tech Corp., No. 09-CV-2381-JWL-GLR, 2011 WL 3847076, at
*4 (D. Kan. Aug. 29, 2011) (citing Minter, 451 F.3d at 1207 and noting “the prejudice factor is the
“most important” consideration in the decision.”)
21
   Neonatal Prod. Grp., Inc. v. Shields, No. 13-2601-DDC-KGS, 2015 WL 1957782, at *2 (citing
Boykin v. CFS Enter., Inc., No. 08–2249–CM–GLR, 2008 WL 4534400, at *1 (D. Kan. Oct. 6,
2008)).
22
   Farmers Bank & Trust, N.A. v. Witthuhn, No. 11-2011-JAR, 2011 WL 5920941, at *2 (D. Kan.
Nov. 28, 2011) (citing Jefferson Cnty. Sch. Dist. No. R–1 v. Moody's Investors's Servs., Inc., 175
F.3d 848, 859 (10th Cir. 1999)); see also Neonatal Prod. Grp., 2015 WL 1957782, at *2 (internal
citations omitted).
23
   Carefusion 213, 2010 WL 4004874, at *5 (citing Anderson v. Suiters, 499 F.3d 1228, 1238 (10th
Cir. 2007) (internal citations omitted)).
                                                16
     Case 6:18-cv-01351-JWB-GEB Document 138 Filed 03/04/21 Page 17 of 21




contain enough facts to state a claim for relief that are plausible on their face or the claims

otherwise fail as a matter of law”24 should the court find the amendment futile.

       Although Plaintiff argues the amendment is not futile because the facts remain

unchanged, and contends his proposed claim is “still the same nonselection which involved

the same selecting officials at the same time for the same position at the same location as

the original complaint”—this is not entirely true. Although the timing of the applications

was similar, and the location and selecting officials appear allegedly the same, the two

charges relate to two different positions—therefore, the facts are not entirely the same.

       Defendant makes legitimate arguments regarding the potential futility of Plaintiff’s

proposed Claim 32 regarding administrative exhaustion. There is no doubt Plaintiff must

have exhausted his administrative remedies before bringing a Title VII or ADEA claim.25

As a first step, he must informally present his claim to an EEO counselor within 45 days

of the alleged discriminatory action.26 But a claim of refusal to hire “accrues when the

decision is ‘first announced to the plaintiff.”27 “If a decision is not announced, a court may

‘revert to asking when the plaintiff did or a reasonable employee would have known of the

employer's decision.’”28 After the informal attempts at resolution, the claimant must then




24
   Id. (citing Raytheon Aircraft Co. v. U.S., 501 F. Supp. 2d 1323, 1327 (D. Kan. 2007); see also
Burnett v. Mortgage Elec. Registration Sys., Inc., 706 F.3d 1231, 1235 (10th Cir. 2013) (quoting
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,
570 (2007))).
25
   Mem & Order, ECF No. 101 (Broomes, J., Sept. 17, 2020) (citing Shikles v. Sprint/United Mgmt.
Co., 426 F.3d 1304, 1309, 1311 (10th Cir. 2005).
26
   Id.
27
   Id. (citing Almond v. Unified Sch. Dist. No. 501, 665 F.3d 1174, 1177 (10th Cir. 2011).
28
   Id. (citing Almond at 1177).
                                               17
     Case 6:18-cv-01351-JWB-GEB Document 138 Filed 03/04/21 Page 18 of 21




file a formal EEO charge with the agency, participate in the agency’s investigation, and

receive the agency’s decision before filing a lawsuit.29

       It is possible Plaintiff failed to exhaust this proposed Charge 32. And, given the

sheer amount of discovery completed to date, and review of the EEO decision, it appears

he possesses information which should have made it clear to him this proposed Charge 32

was separate from his Charge 12. However, at this stage of the proceedings, the Court is

tasked with viewing the facts in the light most favorable to Plaintiff. Plaintiff is proceeding

pro se, and he was clearly confused regarding the two similar applications—submitted

within 10 days of one another, at the same location, with the same selecting officials. At

this juncture, this Court makes no rulings as to whether it would have been reasonable for

Plaintiff to know of the DCMA’s decision at some point prior to receipt of the discovery,

or whether the information he previously submitted to the DCMA regarding Charge 12

contains information which would have put the agency on notice of his proposed Charge

32, regardless of whether he named the position by announcement number. These are

factual determinations to be borne out by further discovery and argued later at summary

judgment and/or trial.

       Both this Court and other magistrate judges in this district have found it more

appropriate to decline to decide amendment on the basis of futility and permit the district

judge to address the dispositive arguments at other procedural junctures, such as at




29
  Id. (citing 29 C.F.R. § 1614.106, -1614.110; Mayberry v. E.P.A., 366 F. App'x 907, 912 (10th
Cir. 2010)
                                              18
       Case 6:18-cv-01351-JWB-GEB Document 138 Filed 03/04/21 Page 19 of 21




summary judgment.30 Even though this claim comes after Defendant’s initial early

dispositive motion, it seems likely Defendant will file a summary judgment motion at the

close of discovery and will have the opportunity to address the exhaustion issue at that

time. Therefore, the Court makes no findings on futility and finds the futility factor neutral

to this analysis.

III.     Conclusion

         Because of the unique scheduling of this case, Plaintiff’s request is technically

timely under Fed. R. Civ. P. 16 as it is not filed outside any scheduling order deadlines.

And, though Plaintiff possesses information which should have led him to question the

accuracy of his prior Claim 12, he is proceeding pro se, and in the Court’s discretion, it

permits him leniency in pursuing his claims. No bad faith is asserted, and the Court finds

none. Although practical prejudice will result from amendment, discovery is ongoing and

therefore Defendant failed to demonstrate undue prejudice which may occur as a result of

the amendment.

         Even if the eventual viability of Plaintiff’s proposed Claim 32 is unclear, at this

point the Court is tasked with viewing the facts in the light most favorable to him.

Defendant will have the later opportunity to file summary judgment motions to further


30
   See, e.g., McCormick v. City of Lawrence, 03-2195-GTV-JPO, (D. Kan. Dec. 1, 2003), objection
overruled by 2004 U.S. Dist. LEXIS 2157 (D. Kan Jan. 29, 2004); Couser v. Somers, No. 18-1221-
JWB-GEB, 2020 WL 6742790, at *15 (D. Kan. Nov. 17, 2020), report and recommendation
adopted in part sub nom., No. 18-1221-JWB, 2021 WL 236080 (D. Kan. Jan. 25, 2021) (noting
“Defendants will have the later opportunity to file summary judgment motions to further clarify
the claims presented”); and Watkins v. Genesh, Inc., No. 19-2486-JAR-GEB, 2020 WL 5993641,
at *4 (D. Kan. Oct. 9, 2020) (“Exercising its discretion and recognizing Defendant will have an
opportunity to challenge the sufficiency of the new claims through a later dispositive motion, the
Court will not deny Plaintiff’s proposed amendment based on futility”).
                                               19
       Case 6:18-cv-01351-JWB-GEB Document 138 Filed 03/04/21 Page 20 of 21




clarify the claims presented. At this juncture, considering the procedural posture of the

case and the lack of bad faith, the Court prefers this case to proceed on its full merits.31 In

the interests of justice, and in its discretion, the Court will allow Plaintiff to amend his

Complaint as described above, with one exception.

          In Line 289 of Plaintiff’s proposed Second Amended Complaint, he notes he was

“deemed one of the best qualified, referred, and interviewed” for Charge 12 (emphasis

added). However, it appears from the briefing he was allegedly not interviewed for Charge

12; therefore, the Court suggests Line 289 should either remove the reference to an

interview or read “and allegedly interviewed” in line with Line 291.32

          IT IS THEREFORE ORDERED that Plaintiff’s motion to amend his complaint

(ECF No. 122) is GRANTED. Plaintiff must file his Second Amended Complaint no later

than March 19, 2021.

          IT IS FURTHER ORDERED that the deadline to file any motion to amend the

pleadings is set for April 2, 2021. This deadline is established to provide the parties one

final opportunity to review their pleadings in light of the progress of this matter thus far.

However, given the posture of this matter and the considerable leniency provided to

Plaintiff as a pro se litigant on this motion, any future request to amend pleadings will be

highly scrutinized and disfavored.




31
     See Hinkle, 2012 WL 2581000, at *1 (citing Koch, 127 F.R.D. at 209).
32
     See supra note 3 and discussion of the proposed charges, pages 4-7 above.
                                                 20
Case 6:18-cv-01351-JWB-GEB Document 138 Filed 03/04/21 Page 21 of 21




  IT IS SO ORDERED.

  Dated at Wichita, Kansas this 4th day of March 2021.

                                          s/ Gwynne E. Birzer
                                          GWYNNE E. BIRZER
                                          United States Magistrate Judge




                                     21
